DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 recites (n is an integer of 2 or more) in parentheses. It is unclear whether the applicant intends this to be a positive limitation or whether a limitation to be ignored since it is within the parentheses. 

Claim 1 recites the limitation "the DC voltage" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Which DC voltage is the applicant referring to?
Claim 1 recites the limitation "the converter" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Line 2 claims plural devices; therefore, there are n converters and it is unclear which converter the applicant is referring to in line 10.
Claim 1 recites the limitation "the inverter" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Line 2 claims plural devices; therefore, there are n inverters and it is unclear which inverter the applicant is referring to in line 10.
Claim 1 recites the limitation "the capacitor" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Which capacitor is the applicant referring to?

Claim 2 recites the limitation "the DC voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which DC voltage?
Claim 2 recites the limitation "the DC bus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which DC bus?
Claim 7 recites the limitation "the converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Plural converters were claimed in claim 1, which converter is the applicant referring to?
Claims 2-7 inherit the same from claim 1.
Please find and correct any and all remaining errors in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steimer (US 7,960,939) in view of Hideyoshi (JP2007074823 – IDS).
As best as the claim language is understood, Steimer discloses a power conversion system (figure 2) comprising: first to n-th (n=2) power conversion devices (3/5 & 7/9 of fig. 2) connected in parallel to a load (6); first to n-th wirings (high bus to high bus, and low bus to low bus of fig. 2);  wherein each of the first to n-th power conversion devices includes: a converter (e.g. 3, 7) that converts an AC voltage (2) into a DC voltage (e.g. 4 & 8); an inverter (e.g. 5 & 9) that converts the DC voltage into an AC voltage (6) to supply the AC voltage to the load (6); a DC bus (4 and 8) through which the DC voltage is supplied from the converter to the inverter; and a capacitor (bus caps in fig. 2) that smooths the DC voltage, the capacitor being connected to the DC bus, an i-th (e.g. i =1) wiring (positive or high side bus wire) is connected between the DC bus (high side) of the 1st power conversion device (3/5) and the DC bus of the 2nd power conversion device (7/9), and the 2nd wiring (low side wire) is connected between the DC bus (low side) of the 2nd power conversion device (7/9) and the DC bus (low side) of the first power conversion device (3/5).

Hideyoshi teach applying miniaturized and inexpensive fuses to wirings connecting the DC busses of a plurality of inverter units for protecting the inverters from a short circuit event.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Steimer to include first to n-th fuses provided in the first to n-th wirings for protecting the inverters from a short circuit event as taught by Hideyoshi.
Claim 4; the 1st fuse would be blown out by current flowing between the DC bus of the 1st power conversion device and the DC bus of the 2nd power conversion device when the 1st power conversion device is broken down (e.g. by the short event).
Claim 5; the fuse rated current breaking value obviously would be smaller than a rated current value of a power converter device in order to protect the conversion device from destruction. 
Claim 6; the allowable current value of the wiring obviously would be smaller than an allowable current value of the bus in order to trigger protection of the bus from destruction by blowing out the wiring before the bus gets destroyed.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steimer and Hideyoshi in view of Saiki et al. (US 2013/0279213).
supra, except for a voltage detector that detects the DC voltage of the DC bus, the voltage detector being connected to the DC bus of one of the power conversion devices.
Saeki et al. teach a bus voltage detector 55 that detects a DC voltage on the DC bus.  Specifically, the DC bus voltage detector 55 detects an inter-terminal voltage value of the smoothing capacitor C1 as a DC voltage value and outputs it to the subtractor 56 of a control circuit in order to create a current command output for controlling the conversion device.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Steimer and Hideyoshi to include a voltage detector that detects the DC voltage of the DC bus, the voltage detector being connected to the DC bus of one of the power conversion devices in order to create a current command output for controlling the conversion device as taught by Saeki et al.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steimer and Hideyoshi in view of Tallam et al. (US 2016/0172992).
Steimer and Hideyoshi disclose the claimed invention in regards to claim 1 supra, except for a pre-charge circuit charging the capacitors.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Steimer and Hideyoshi to include a precharging circuit system for precharging the bus capacitors in order to limit inrush current during startup as taught by Tallam et al. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steimer and Hideyoshi in view of Konishi et al. (US 2016/0056667).
Steimer and Hideyoshi disclose the claimed invention in regards to claim 1 supra, except for a bidirectional chopper connected between the DC bus and a power storage device, the bidirectional chopper supplying the DC power of the power storage device to the inverter at a power outage time when the supply of the AC power from the AC power supply is stopped.
Konishi et al. teach an uninterruptible power-supply system that when power is normally supplied from a commercial power supply, a storage battery is charged by a charge/discharge chopper.  When the commercial power supply is in an abnormal state, the three-phase AC converter is operated as three discharge choppers connected in parallel by supplying the power of the storage battery to the converter and boosting the power by the switching element included in the converter.  The 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Steimer and Hideyoshi to include a bidirectional chopper connected between the DC bus and a power storage device, the bidirectional chopper supplying the DC power of the power storage device to the inverter at a power outage time when the supply of the AC power from the AC power supply is stopped in order to provide an uninterruptible power-supply system that provides power from a battery source when the AC source is unavailable as taught by Konishi et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               3/25/2021